DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Priority
Applicant’s response to the Non-Final Rejection of June 17, 2022, filed August 04, 2022 is acknowledged.  Claims 1 and 3-6 are pending, claim 1 is independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Tait on August 20, 2022.
The application has been amended as follows: 
Claim 1, Pg. 2, add a comma at the end of line 3 (should read “member containing portion,”

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed cross is Eom (KR 2004/59957 Y1, machine translation for text in the Non-Final Rejection of June 17, 2022, originally of record in the IDS dated December 14, 2020 for drawings).  Eom teaches a cross sculpture with horizontal hollow tubes (40) (transverse frame parallel to the ground), connected perpendicularly to vertical hollow tubes that touch from top to bottom (22 and 20) across a center of the horizontal tubes (first longitudinal frame perpendicular across a center of the transverse frame, and second longitudinal frame is another hollow tube coupled the length of the other hollow tube, including the bottom surface) (Fig. 1 Pg. 3 [4]), the vertical tubes (20) surround an inner center that extends from the top of the bottom of the vertical tubes (first containing portion in an inner portion of the first longitudinal frame from a bottom surface toward the transverse frame) (Fig. 2), the vertical tubes (20 and 22) surrounding a hollow space (containing portion of the first longitudinal frame) provide support around a center of the top of the hollow tubes (including the second longitudinal frame tubes) (Fig. 2), the hollow tubes (20) fix to the bottom metal plate by surrounding studs 18 (hollow tubes are first coupling member containing portions around the first containing portion of the center of the vertical member, including in the bottom surface of the vertical member, and the studs are the corresponding second coupling members, and the longitudinal frames are coupled to the first and second coupling members) (Fig. 2 Pg. 4 [3]), with a cover (24) across the top of the vertical hollow tubes (contained object cover) that surround the hollow area (containing portion) (Fig. 2 Pg. 4 [2]).  
Regarding “couple…by magnetic force”, this is product by process language and product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  In this case, the vertical frames of Eom are coupled to the stud coupling members, absent a showing of the structural differences caused by “couple…by magnetic force” the structure of Eom meets this claim limitation. 
Regarding “for containing a sacred utensil or a wish note”, this is considered to be language to the intended use of the product.  “’[A] recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP 2144).  In this case, the empty center of the vertical hollow tubes is capable of containing the described items, and therefore meeting the structural limitations of the claim.
Eom does not specifically teach a first frame magnet arranged to be contained in the first coupling member portion … a second frame magnet inserted into the second coupling member … wherein the first frame magnet is formed to be shorter than the first coupling member containing portion, such that the first frame magnet is hidden inside the first coupling member containing portion, wherein the second frame magnet is formed to be longer than the second coupling member containing portion, such that the second frame magnet protrudes from the second coupling member containing portion to an outside, and wherein a protruding portion of the second frame magnet is accommodated in the first coupling member containing portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendments, filed August 04, 2022, with respect to claim objection and claim rejections have been fully considered and are persuasive.  The rejections and objection of June 17, 2022 are withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 
/K.A.C./Examiner, Art Unit 1784